Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said food well" and “said mating groves”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us Patent No. 4,961,555 (Egan hereinafter).
In re claim 1, with reference to Figs. 1-6, Egan discloses: A combination beverage container support and plate assembly, comprising: a plate member (20) having a food receiving surface; a plate rim having an innermost edge and an outermost lip, said outermost lip defining a perimeter of said plate member (see Fig. 1 below); a beverage support member (10) having a beverage rim with an outermost beverage lip defining a perimeter of said beverage support member and an annular depression (12) formed with an opening (See Fig. 2), said beverage rim held in spaced apart relationship with said annular depression (across the width of the lip); a concave surface substantially concentric to and extending from said annular depression to said beverage rim, said concave surfaced sized and shaped to receive at least one of a bowl of a stemmed beverage container and a base of a non-stemmed beverage container (concave surface contacts glass in Fig. 2 below); and a mating mechanism having a first mating element and a second mating element; wherein said first mating element is formed into said plate member at its respective mating area, and said second mating element (16) is formed into said beverage support member at its respective mating area; whereby mating said first and second mating elements removably joins said plate member to said beverage support member (See Figs. 1 and 2 below).

[AltContent: textbox (1st Mating Element/Flange)][AltContent: rect][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Outer Lip)][AltContent: textbox (Beverage Rim)][AltContent: textbox (Outermost Lip)][AltContent: arrow][AltContent: textbox (Innermost Edge)][AltContent: arrow][AltContent: textbox (Plate Rim)]
    PNG
    media_image1.png
    676
    456
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Egan discloses the claimed invention including a base (bottom flat surface of 12) adjoining a lowermost edge of said annular depression; an opening formed into said base (through which the glass stem projects); a slot (27) extending from said outermost lip to said opening formed in said annular depression; wherein said slot is sized to receive a stem of said stemmed 
In re claim 5, with reference to the Figs. noted above, Egan discloses the claimed invention including wherein said second mating element is positioned opposite said slot (see Fig. 4, second mating element 16 is mounted on the left side and the slot is located on the right side of the beverage support member).
In re claim 6, with reference to the Figs. noted above, Egan discloses the claimed invention including a flange formed at said respective mating area of said plate member and a receiver (at upper junction of surface 28 and element 16 in Fig. 3) formed into said respective mating area of said beverage support member, whereby mating said plate assembly with said beverage support member mates said flange with said receiver (see Fig. 2).
In re claim 9, with reference to the Figs. noted above, Egan discloses the claimed invention including wherein said first mating element is a clip receiver formed as a flange having a pair of opposed ends in said respective mating area of said plate member (flange portion of plate has an inner and outer extent which are the pair of opposed ends); wherein said second mating element is a clip (16) protruding from said respective mating area of said beverage support member, said clip further comprised of an upper clip element (16) and a lower clip element (26); wherein said upper clip element and said lower clip element are opposed so as to provide pressure to grasp said clip receiver by frictional force, and wherein mating said clip to said clip receiver 
In re claim 11, with reference to the Figs. noted above, Egan discloses the claimed invention including wherein both of said beverage rim and said beverage lip are positioned above a plane of at least one of said plate rim and said plate lip when said clip is mated with said clip receiver (see Fig. 2).
In re claim 12, with reference to the Figs. noted above, Egan discloses the claimed invention including wherein said beverage support member is further comprised of a stop (36) formed below said beverage rim, whereby mating said beverage support member to said plate member positions said stop immediately adjacent said opposed ends of said clip receiver (see fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan as applied to claim 1 above, and further in view of US PG Pub No. 2018/0086244 (Denbo et al. hereinafter).
In re claim 3, Egan discloses the claimed invention except wherein said first mating element is comprised of a pair of parallel, spaced apart walls, each said wall formed with a mating groove, the pair of said walls extending away from said food well of said plate member; and wherein said second mating element is comprised of a pair of spaced apart prongs extending outwards from said concave surface of said beverage support container, each said prong having a protrusion sized and shaped to frictionally and slideably mate with said mating groove of said first mating element; whereby pushing said first and second mating elements together mates the pair of said prongs to the pair of said walls by said protrusions mating with said mating grooves; and whereby pulling said first and second mating elements apart slideably disconnects said protrusions from said mating gro[o]ves.
However, with reference to Figs. 1 and 4-8, Denbo et al. discloses a first mating element (121) comprised of a pair of parallel, spaced apart walls (341R, 342R), each said wall formed with a mating groove (at the end of the wall representing the furthest depth reached by 100F), the pair of said walls extending away from a body (of the seat); and wherein said second mating element is comprised of a pair of spaced apart prongs (100B) extending outwards from said concave surface of said beverage support container (away from inner portion of concave surface 32), each said prong having a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first and second mating elements of Egan to have included the prongs and grooves as taught by Denbo et al. for the purposes of facilitating more positive locking of the elements together during transport and preventing inadvertent removal until removal is desired.

Claims 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan as applied to claims 1 and 9 above, and further in view of US Patent No. 8,136,667 (Raynor hereinafter).
In re claims 4 and 8, Egan discloses the claimed invention except wherein said innermost edge of said plate member at said respective mating area and said outermost lip of said beverage support member at said respective mating area are coplanar when said first and second mating elements are mated, and wherein said plate rim and said beverage rim are coplanar.
However, with reference to Fig. 2A, Raynor discloses a plate member (12) which has an outer lip (upper portion of 12 shown in Fig. 2A) which is coplanar to an outer lip of a beverage support portion (18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the height of the lip of the beverage support such that it is coplanar with the plate as taught by Raynor for the purposes of facilitating efficient stacking of plates with attached supports (column 3, lines 45-51).
In re claim 10, Egan discloses the claimed invention except wherein said respective mating area of said plate member is further formed with a notch sized and shaped to receive said upper clip element such that when said clip is mated with said clip receiver, immediately adjacent lips of said beverage support member and said plate member are coplanar.
However, with reference to Fig. 2A, Raynor discloses a plate member (12) which has an outer lip (upper portion of 12 shown in Fig. 2A) which is coplanar to an outer lip of a beverage support portion (18) and presents a smooth upper surface to facilitate efficient stacking.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the height of the lip of the beverage support such that it is coplanar with the plate as taught by Raynor for the purposes of facilitating efficient stacking of plates with attached supports (column 3, lines 45-51).

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan as applied to claim 1 above, and further in view of US Patent No. D308,461 (Hosea hereinafter).
In re claims 7 and 13, Egan discloses the claimed invention except wherein said perimeter of said beverage container support and said plate assembly formed by mating said first mating element with said second mating element approximates a rounded square shape, and wherein a perimeter of said beverage container support and said plate assembly formed by mating said first mating element with said second mating element approximates a regular polygon.
However, with reference to Fig. 1, Hosea discloses a plate with a stemware holder (see Title) wherein the stemware holder is located in a portion of the plate such that the entire assembly approximates a regular polygon in shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have to have modified the shape of the plate/beverage holder assembly as taught by Hosea, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, page 7, applicant has not disclosed any criticality for the claimed limitations, as page 7 of the instant specification reads “the figures shown as a squircle or alternatively a rounded square, however the outermost shape could also easily be a circle, rounded rectangle, etc. and thus the outermost shape of the assembly 10 shown in the figures is not meant to be limiting but is rather illustrative of one example of how the plate member 12 and the beverage member 14 as mated form a regular polygon”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733